Citation Nr: 1217503	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  02-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella, left knee with mild degenerative changes.  

2.  Entitlement to a separate compensable rating for a right knee scar.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder.  

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disorder. 

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Entitlement to service connection for the toes, ankles, hips, back, hands, and shoulders, claimed as arthritis.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

9.  Entitlement to service connection for hypertension. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

12.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and a mood disorder. 

13.  Entitlement to service connection for scars of the right foot, right wrist, left wrist, and left elbow.

14.  Entitlement to service connection for a chest disorder, claimed as chest pain and arthritis of the chest. 

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disorder.

16.  Entitlement to service connection for a left wrist disorder. 

17.  Entitlement to service connection for an aortic aneurysm. 

18.  Entitlement to service connection for chronic pain, claimed as secondary to service-connected disabilities. 

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury. 

20.  Entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury.  

21.  Entitlement to service connection for chronic fatigue syndrome.  

22.  Entitlement to service connection for peripheral neuropathy.

23.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disorder.

24.  Entitlement to service connection for a left elbow disorder.

25.  Entitlement to an effective date earlier than December 12, 1983, for the grant of service connection for bilateral hearing loss.  

26.  Entitlement to an effective date earlier than January 31, 1995, for the grant of service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1977, August 1985 to December 1985 and from March 1988 to July 1988. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from January 1984 (new and material right ear), September 1996 (service connection hips and back), December 1999 (new and material left elbow) January 2001 (new and material right shoulder), May 2003 (increased rating left knee; new and material right and left feet; new and material left shoulder; service connection toes, ankles, hands; new and material hypertension), April 2005 (TDIU), July 2008 (new and material PTSD), and September 2009 (increased rating right knee scar; service connection scars of the right foot, right wrist, left elbow and left wrist; service connection for a chest disorder, new and material left wrist; service connection aortic aneurysm, chronic pain, chronic fatigue syndrome, peripheral neuropathy), rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. 

This case was most recently before the Board in December 2005, when claims for arthritis of the feet, toes, ankles, hips, back, hands, and shoulders; an increased rating for his left knee, and a new and material claim for hypertension were remanded for further development.  A claim for whether there was clear and unmistakable error in the December 1992 rating decision that denied entitlement to service connection for a left elbow disability was denied at that time, and a claim for entitlement to an increased rating for tinnitus was dismissed without prejudice.  
Pursuant to the December 2005 Remand, the RO was instructed to obtain outstanding Social Security Administration (SSA) records.  The Board finds that the requested development has been completed.  

The Veteran testified before a Decision Review Officer (DRO) in September 1996, August 2003, March 2006, and April 2010.  He additionally testified before the undersigned in November 2004.  Transcripts of the hearings are of record.  

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

With respect to his claims for his hips and back, the Veteran initially filed a claim for service connection in 1996.  The RO, in a September 1996 rating decision, denied his back claim on the basis that there was no record of treatment in service for his back, and that the current treatment records did not reflect a back disorder.  His claim for his hips was denied on the basis that the evidence failed to establish any relationship between his hip and his knee disorder or any disease or injury in service.  Current outpatient treatment records reflected a normal examination of his hips.  In a September 1997 VA treatment record, dated within one year of the September 1996 rating decision, the treating physician noted that the Veteran had chronic joint pain in his back and hips.  The Veteran was diagnosed with chronic joint pain secondary to degenerative joint disease.  The Board finds these medical records were "new" and "material" to his claim filed in 1996.  38 C.F.R. § 3.156(b) (2011).

This evidence is thus considered to have been filed in connection with the 1996 claim.  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issues in May 2003.  He had one year from the readjudication to submit a notice of disagreement.  As such, his May 2003 notice of disagreement is timely, and the rating decision on appeal, with respect to his hips and back, is the one dated in September 1996.  See Buie.  



Thus, with respect to his hips and back, the Board finds that as the September 1996 rating decision is the rating decision on appeal, these claims are appropriately characterized as direct service connection claims, rather than new and material claims.  

With respect to the Veteran's left hand, the Board notes that the Veteran has subsequently appealed a separate service connection claim for the left hand stemming from a September 2009 decision.  It is unclear why this issue was separately listed, as his left hand claim was already incorporated in the service connection claim for the toes, ankles, hips, back, hands, and shoulders, claimed as arthritis, filed in December 2002.  A separate claim for a left hand disorder is not separately listed on the title page of this decision.

With respect to the Veteran's claim for an acquired psychiatric disorder, his claim on appeal was characterized by the RO as only a claim for service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

A review of the claims file shows that the Veteran has been diagnosed with PTSD, depression, anxiety, and a mood disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, his claim is properly characterized broadly as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and a mood disorder.  In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in his initial claim - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.
 
The issue of a temporary total disability rating for an April 2011 surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In an October 2009 statement, the Veteran indicated that he wanted a BVA video hearing with respect to his TDIU claim.  However, in an August 2011 statement, written on a VA Form 9, he checked the box clarifying that he did not want a hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The issues of entitlement to increased ratings for (chondromalacia patella, left knee with mild degenerative changes; a separate compensable rating for a right knee scar) and service connection claims for his feet, toes, ankles, hips, back, hands, and shoulders (claimed as arthritis); hypertension; an acquired psychiatric disorder; a left wrist disorder and scars of the left wrist; chronic fatigue syndrome; scars of the right foot, right wrist, and left elbow; a chest disorder and aortic aneurysm; chronic pain syndrome; a right ear disorder; peripheral neuropathy; a left elbow disorder; TDIU; and earlier effective dates for the grant of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT
 
1.  In an unappealed decision dated in December 1999, the RO denied a claim to reopen service connection for a bilateral foot disorder essentially on basis that the evidence failed to show that there was any relationship between the his current foot disorder and service.

2.  Evidence received since the December 1999 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a bilateral foot disorder.

3.  In an unappealed decision dated in December 1992, the RO denied the Veteran's claim for service connection for his bilateral shoulders based on the finding that a diagnosis was not supported by the evidence. 

4.  Evidence received since the December 1992 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a bilateral shoulder disorder.

5.  In February 1986, the Board denied service connection for hypertension essentially concluding that chronic hypertension was not noted in service, and that the evidence did not show a current diagnosis. 

6.  The evidence received since the February 1986 BVA decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

7.  In an unappealed decision dated in December 1992, the RO denied the Veteran's claim for service connection for PTSD based on the finding that evidence sufficient to substantiate an alleged in-service stressor had not been provided.  

8.  Evidence received since the December 1992 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.

9.  In an unappealed decision dated in December 1999, the RO denied a claim to reopen service connection for a left wrist disorder essentially on basis that the evidence failed to show that there was any relationship between the his current left wrist disorder and service.

10.  The evidence received since the December 1999 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left wrist disorder. 

11.  In an unappealed decision dated in August 1977, the RO denied the Veteran's claim for service connection for otitis media essentially based on the finding that a diagnosis of an ear disorder was not supported by the evidence. 

12.  Evidence received since the August 1977 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury. 

13.  In an unappealed decision dated in December 1992, the RO denied the Veteran's claim for service connection for a left elbow disorder essentially on the finding that a diagnosis of a left elbow disorder was not supported by the evidence, nor was there evidence to show any current issues were related to service. 

14.  Evidence received since the December 1992 rating decision relates to unestablished fact necessary to substantiate the claim for entitlement to service connection for a left elbow disorder. 


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that denied the Veteran's service connection claim for bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the December 1999 RO decision denying a service connection claim for a bilateral foot disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The December 1992 rating decision that denied service connection for a bilateral shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disorder.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The February 1986 Board decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 3.160(d), 20.1100 (2011).

6.  New and material evidence has been presented since the February 1986 Board decision denying service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The December 1992 rating decision that denied service connection for a PTSD is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

9.  The December 1999 rating decision, which denied the Veteran's service connection claim for a left wrist disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

10.  New and material evidence has been received since the December 1999 RO decision denying a service connection claim for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

11.  The August 1977 rating decision that denied service connection for right ear otitis media is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

12.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

13.  The December 1992 rating decision that denied service connection for a left elbow disorder is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

14.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disorder, claimed as residuals of a right ear injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claims for service connection (bilateral shoulder disorder, hypertension, PTSD, left wrist, bilateral foot disorder, right ear disorder, claimed as residuals of a right ear injury, and a left elbow disorder) are being reopened and remanded for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



(CONTINUED NEXT PAGE)

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Feet 

The Veteran initially filed a claim of entitlement to service connection for his feet secondary to a knee disorder.  In a September 1996 rating decision, the RO denied his claim on the basis that the evidence failed to establish any relationships between his foot problems and knee condition, or to any disease or injury during military service.  Although additional VA and private treatment records were associated with the claims file, dated within one year of the September 1996 rating decision, they did not show that the Veteran's foot disorder was related to service. 

The Court in Buie v. Shinseki vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted within one year of the September 1996 rating decision while "new" is not "material' to the Veteran's claim filed in 1996.  Although the evidence demonstrated foot problems, it did not address whether a relationship existed between a current foot disorder and service.  Therefore, as he did not appeal the September 1996 rating decision, the September 1996 rating decision became final.  See Buie, Vet. App. at 252.

The Veteran subsequently filed another claim of entitlement to service connection for his feet in October 1999.  In a December 1999 rating decision, the RO denied his claim on the basis that new and material evidence had not been submitted.  Although additional VA treatment records were associated with the claims file, dated within one year, they too did not show that the Veteran's foot disorder was related to service.   Thus, as no appeal was filed, the December 1999 decision became final.

Most recently, in October 2000, the Veteran once again filed a claim for his feet.  The RO denied his claim in May 2003.  The Veteran appealed.  

The evidence added to the record since the last final denial includes numerous VA and private treatment records, statements and testimony at a November 2004 BVA Hearing and an April 2010 DRO Hearing.  Significantly, the Veteran testified at his November 2004 BVA hearing that his bilateral foot disorder was attributable to the operation of heavy equipment in service.  See BVA Hearing Transcript (T.) at 6.  In an August 2011 statement, the Veteran indicated that operating heavy equipment in service had resulted in injuries of his feet.   He relates that he has been experiencing chronic pain since that time.

These statements are "new" in that they were not in existence at that time of the final rating decision, and they are also material as they support the Veteran's assertion of continuity of symptomatology since service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements concerning the continuity of the Veteran's symptomatology are thereby found to be new and material.

The Board finds that the evidence submitted since the December 1999 RO decision is new in that it was not associated with the claims folder prior to the December 1999 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The claim will be reopened and remanded as discussed in the Remand portion of this decision.

Shoulders

The Veteran initially filed a claim for service connection for his shoulders in August 1988.  The RO, in a November 1988 rating decision, denied his claim, based on his failure to prosecute the claims and that the evidence of record was insufficient for rating purposes.  The RO readjudicated and denied his claim in a December 1992 rating decision, indicating that the evidence did not demonstrate current treatment for a bilateral shoulder disorder.  The Veteran did not appeal this decision, and it became final.  

The Veteran subsequently filed a claim for his right shoulder in October 2000.  In a January 2001 rating decision, the claim was denied because the evidence was not new and material.  The Board notes however, that VA treatment records were subsequently associated with the claims file which are dated within one year of the January 2001 rating decision.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Significantly, a May 2001 VA treatment record reflected that the Veteran suffered from bicipital tendonitis and rotator cuff tendonitis of the right shoulder.  The Board finds this medical record is "new" and "material" to his claim filed in October 2000. This evidence is thus considered to have been filed in connection with that claim.  Therefore, it is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in May 2003,  and that he had one year from the readjudication to submit a notice of disagreement.  His May 2003 notice of disagreement is thereby timely, and the rating decision on appeal is the one dated in January 2001.  See Buie.  

Thus, with respect to his right shoulder, the Board finds that the evidence submitted since the December 1992 RO decision is new in that it was not associated with the claims folder prior to the December 1992 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of a right shoulder disorder has been provided.  His right shoulder disorder claim will be reopened.

With respect to his left shoulder, the Veteran subsequently filed a claim in December 2002.  The RO incorrectly treated this issue as direct service connection, rather than a new and material claim.  His claim was denied in May 2003; the Veteran appealed.  Nevertheless, as numerous VA treatment records demonstrate that the Veteran is diagnosed with a left shoulder disorder, the Board will reopen this portion of the claim also. 

Hypertension

The Veteran initially filed a claim of entitlement to service connection for hypertension in March 1984.  In a May 1985 rating decision, the RO denied his claim.  The Veteran appealed, and in a February 1986 decision, the BVA denied his claim on the basis that a chronic condition was not demonstrated in service, nor did the Veteran have a current disability. 

The Veteran subsequently filed a claim for hypertension in December 2002.  In May 2003, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed. 

The evidence added to the record since the last final Board decision includes VA and private treatment records reflecting a diagnosis of hypertension.  The Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App 110 (2010).  Specifically, the Court stated that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.      

The Board finds that the evidence submitted since the February 1986 BVA decision is new in that it was not associated with the claims folder prior to the February 1986 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of hypertension has been presented.  Therefore, his hypertension claim will be reopened.

PTSD

The Veteran initially filed a claim for service connection for PTSD in August 1988.  The RO, in a November 1988 rating decision, denied his claim, based on his failure to prosecute the claims and that the evidence of record was insufficient for rating purposes.  The Veteran once again filed a claim for PTSD in February 1991.  In a December 1992 rating decision, the RO denied his claim, essentially on the basis that the Veteran had not provided enough information to verify a stressor to support his PTSD diagnosis.  Within one year of the December 1992 rating decision, additional treatment records were associated with the claims file.  Nevertheless, as they did not provide additional information regarding his alleged stressors they are not found to be "new" and "material" to his claim filed in February 1991.  Thus, since the Veteran did not appeal the December 1992 rating decision, it became final.  See Buie, Vet. App. at 252.

The Veteran subsequently filed a claim for PTSD in July 2008.  The RO, in July 2008, denied the Veteran claim, in pertinent part, because the evidence submitted was not new and material.  He appealed. 

The evidence added to the record since the last final rating decision includes additional statements and testimony from the Veteran, and VA and private treatment records reflecting additional information regarding the Veteran's alleged in-service stressors.  For example, attached to the Veteran's August 2011 substantive appeal is a statement which lists numerous stressors the Veteran allegedly experienced during service.  Some of these listed stressors include: watching a GI that had hung himself in the latrine and witnessing a GI take his M-14 and kill himself in the rifle range.  Approximate dates and locations of these events were provided.  See Statement attached to August 2011 Substantive Appeal.  

As noted above, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki.  The evidence is again deemed credible for purposes of establishing new and material evidence.

The Board finds that the evidence submitted since the December 1992 RO decision is new in that it was not associated with the claims folder prior to the December 1992 RO decision and material because it provides detailed information regarding his alleged stressors.  His PTSD claim will be reopened.



Left Wrist  

A September 1996 rating decision denied the Veteran's initial claim for entitlement to service connection for a left wrist disorder.  The RO indicated that a nexus to service had not been demonstrated.  Although treatment records, dated within one year of the rating decision were subsequently associated with the claims file, they are not "new" and "material" to the Veteran's claim as they do not provide a nexus to service.  As the Veteran did not appeal the September 1996 rating decision, it became final. 

The Veteran subsequently filed a claim to reopen in May 1999.  In December 1999, the RO denied his claim on the basis that new and material evidence had not been submitted.  Although VA treatment records, dated within 1 year of the rating decision were subsequently associated with the claims file, they are not "new" and "material" to the Veteran's claim filed in May 1999, as they do not provide a nexus between his disorder and service.  As the Veteran did not appeal the December 1999 rating decision it became final.

Most recently, the Veteran filed a claim for a left wrist disorder in July 2008.  The RO, in September 2009, denied the Veteran claim, in pertinent part, because the evidence submitted was not new and material.  He appealed. 

The evidence added to the record since the last final denial includes numerous VA and private treatment records, statements and testimony at an April 2010 DRO Hearing.  Significantly, the Veteran testified at his April 2010 DRO hearing that his left wrist disorder could be attributed to operating a grader, changing flat tires which weighed approximately 250 or 300 pounds.  See DRO Hearing Transcript (T.) at 9-10.  In a November 2009 statement, the Veteran indicated that as a direct result of the operation of heavy equipment, he was required to do constant manipulation of the hydraulic levers, peddles, and other devices that were repetitive in nature.  He reflected that he had undergone 3 wrist surgeries.   Coupled with this evidence is a March 1993 report from Gloucester Orthopedic Clinic, which was received with records from the Social Security Administration in July 2006.  That report referenced the Veteran's complaint of injuring his left wrist in service and provided a findings of calcification along with grinding and crunching in the area of the TFC. 

The Veteran's statements and the March 1993 report are "new" in that they were not in existence at that time of the final rating decision, and they are also material as they support the Veteran's assertion of there being a connection between the Veteran's left wrist problems and his active service.  Taken together, the evidence suggests a relationship between the Veteran's active service (his duties as a heavy equipment operator) and his left wrist disorder.  As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  

The Board finds that the evidence submitted since the December 1999 RO decision is new in that it was not associated with the claims folder prior to the December 1999 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The claim will be reopened and remanded as discussed in the Remand portion of this decision.

Right Ear Injury
 
The Veteran initially filed a claim for service connection for otitis media in April 1977.  The RO, in an August 1977 rating decision, denied his claim, essentially based on the finding that the Veteran did not exhibit a current diagnosis of otitis media.  The Veteran did not appeal this decision and it became final.  

The Veteran once again filed a claim for his ear in December 1983.  In a January 1984 rating decision, the RO denied his claim, essentially on the basis that the current evidence did not demonstrate new and material evidence. 

The Board notes however, that numerous VA treatment records have been subsequently associated with the claims file which are dated within one year of the January 1984 rating decision.  As previously noted, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, at 613 (1992).  Significantly, these treatment records reflect that the Veteran was suffering from a partially healed stapes fracture of the right ear at that time.  The Board finds these medical records were "new" and "material" to his claim filed in December 1983. 

This evidence is thus considered to have been filed in connection with the December 1983 claim.  Therefore, it is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issues in September 2009, and the Veteran had one year from the readjudication to submit a notice of disagreement.  Since his September 2009 notice of disagreement is timely, the rating decision on appeal is the one dated in January 1984.  See Buie, Vet. App. at 252.  A diagnosis of a right ear disorder has been provided.  As such, his right ear disorder claim will be reopened.

Left Elbow Disorder

The Veteran initially filed a claim for service connection for his left elbow in August 1988.  The RO, in a November 1988 rating decision, denied his claim, based on his failure to prosecute the claims and that the evidence of record was insufficient for rating purposes.  The Veteran once again filed a claim for his shoulders in 1991.  In a December 1992 rating decision, the RO denied his claim, essentially on the basis that the Veteran did not have a current disability and that a nexus to service had not been demonstrated.  Although additional VA and private treatment records were associated with the claims file, dated within one year of the December 1992 rating decision, they did not show that the Veteran had a left elbow disorder or that any left elbow symptomatology was related to service.  As the Veteran did not appeal the December 1992 rating decision, it became final. 

The Veteran subsequently filed another claim of entitlement to service connection for his left elbow.  In a December 1999 rating decision, the RO denied his claim on the basis that new and material evidence had not been submitted.  The Board notes however, that numerous VA treatment records have been subsequently associated with the claims file which is dated within one year of the December 1999 rating decision.  These treatment records reflect that the Veteran had just undergone left elbow surgery to release a nerve entrapped at the elbow.  With the presence of a left elbow disorder, which was a missing component to the earlier claim, the Board finds these medical records were "new" and "material" to his claim filed in October 1999. 

This evidence is thus considered to have been filed in connection with the October 1999 claim.  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in January 2001, and that the Veteran had one year from the readjudication to submit a notice of disagreement (NOD).  Within this one year period, in April 2001, the Veteran submitted a statement indicating that he wanted his claim to be reopened.  He stated that he did not understand why his claim had been denied if the service treatment records contain medical records proving that his injury occurred during active duty.  The Board construes this statement as a timely NOD.  An NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

As such, his April 2001 notice of disagreement is timely, and the rating decision on appeal is the one dated in December 1999.  See Buie, Vet. App. at 252.  

Thus, with respect to his left elbow, the Board finds that the evidence submitted since the December 1992 RO decision is new in that it was not associated with the claims folder prior to the December 1992 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of a left elbow disorder has been provided.  His left elbow disorder claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a bilateral foot disorder has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a bilateral shoulder disorder has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received, to this extent, the appeal is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a left wrist disorder, is granted. 

New and material evidence to reopen a claim of entitlement to service connection for a right ear disorder, claimed as residuals of a right ear injury, has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a left elbow disorder, has been received, to this extent, the appeal is granted.


REMAND

As previously noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  

Increased Rating Chondromalacia Patella, Left Knee with Mild Degenerative Changes-  The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran was last afforded a VA examination in April 2008.  In a statement submitted later that month the Veteran alleged that, despite his consistent complaints of excruciating pain, the VA examiner deliberately and intentionally manipulated his leg in such a way and manner that was unnatural for his condition.  He indicated that the day after his examination his knee was swollen, red and burning.  The Veteran alleges that the examination report does not accurately reflect his disability.  In a statement received in August 2011, the Veteran stated that his left knee disorder continues to get worse.  As the Veteran has claimed that his disability has worsened since the last VA examination, the Board finds that another VA examination should be afforded.  Moreover, the adequacy of the April 2008 VA examination is questionable, based on the allegations set forth by the Veteran.  

Separate Compensable Rating for a Right Knee Scar-  During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable. 

Although the Veteran was granted service connection for scars of the right knee in a September 2009 rating decision, with a noncompensable rating, this rating has been incorporated into his rating for a right knee disability.  It is unclear why this disability is not separately rated under its own diagnostic code.  VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

With respect to the Veteran's claim for a separate compensable rating for his right knee scar, the Board notes that the Veteran underwent a VA examination in May 2008 for his right knee.  While the VA examiner noted that the Veteran had a "well-healed surgical scar of the right knee," findings with respect to its size, depth, and stability of the residual scarring were not indicated. 

The Board emphasizes that disability ratings for skin disorders are, at least partially, dependent on the size of the scar.  In statement attached to his August 2011 substantive appeal, the Veteran indicated that his scar required over two years to properly heal to the point it was no longer sensitive or required constant minor medical care.  As this examination does not address all the characteristics of the scar necessary to appropriately rate his disability, the Board finds that the current VA examination is inadequate for rating purposes and another VA examination is necessary.

Service Connection for Arthritis of the Feet, Toes, Ankles, Hips, Back, Hands, and Shoulders and Service Connection for the Left Wrist-  An April 1973 treatment record noted reports by the Veteran that he had twisted his right ankle.  An examination at that time reflected that his right ankle was within normal limits.  In a report of medical history taken in conjunction with his January 1977 separation examination, the Veteran complained of swollen or painful joints.  This appears to be in relation to chondromalacia of the right and left knees. A June 1988 service treatment record noted complaints of left shoulder decreased range of motion. Another treatment record noted a diagnosis of mild left shoulder impingement.  The remaining available service treatment records are silent for any complaints of, treatment for, or diagnosis related to his feet, toes, left ankle, hips, back, hands, and right shoulder. 

However, the Veteran has asserted in numerous statements and testimony that he has suffered from issues relating to these body parts since service.  He essentially contends that he was exposed to trauma from operating heavy equipment.  Service personnel records confirm that the Veteran served in the capacity of a "grader operator."  The Veteran has alternatively argued that his current back disorder is due to a "botched spinal tap" during basic training. Documentation of this event is not found in the available service records.  See November 2009 statement.  Current treatment records reflect treatment and complaints associated with his feet, toes, ankles, hips, back, hands and shoulders.  The Veteran has been diagnosed arthritis of multiple joints.  See October 2005 VA treatment record. 

Based on his consistent statements of an in-service injury associated with his military occupational specialty (MOS) and current allegations of continuity of symptomatology, the Board finds that a remand for a VA examination and opinion, of the claim of service connection for the feet, toes, ankles, hips, back, hands, and shoulders, claimed as arthritis, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006)(discussing the four elements to consider in determining whether a VA medical examination must be provided).

Service Connection for Hypertension-  The Board notes that the Veteran's separation examination from his first period of service reflects a blood pressure reading of 130/110 (January 1977).  A June 1988 service treatment record during his second period of active service reflects a blood pressure reading of 128/90.  A service treatment record in July 1988 reflected a blood pressure reading of 132/90. 

Hypertension for VA purposes is established if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present. In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000). 

Post-service treatment records, following his first period of active duty service, reflect a July 1985 VA examination which noted complaints of high blood pressure.  The Veteran has been subsequently diagnosed with hypertension.  It is unclear whether the elevated in-service blood pressure readings were an early manifestation of the Veteran's current hypertension.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions.  As such, a VA examination is required to determine the etiology of the Veteran's current hypertension.   

Service Connection for an Acquired Psychiatric Disorder-  The Board initially notes that there is a question as to whether the Veteran is a recipient of the Purple Heart.  This information is crucial because if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) (pertaining to combat Veterans).

The Veteran's DD 214 from his period of service between March 1988 and July 1988 reflects that the Veteran had been awarded a Purple Heart with 2 devices.  The Veteran's personnel records do not list the Purple Heart as an award or decoration the Veteran had been awarded.  Nevertheless, an October 2004 Transmittal of and/or Entitlement to Awards, sent to the Veteran's congressman, from the National Personnel Records Center, appears to confirm that the Veteran was awarded the Purple Heart with 2 Bronze Oak Leaf Clusters.  However, in direct contrast to this, a February 2009 inquiry by the RO regarding whether or not the Veteran had been awarded the Purple Heart reflects that there was no evidence in the Veteran's Air Force record that shows the award of the Purple Heart.  The National Personnel Records Center (NPRC) must be contacted to issue a formal finding as to whether or not the Veteran has been awarded the Purple Heart. 

If the Veteran did not receive the Purple Heart, further development must be completed to verify the Veteran's alleged stressors.  Service treatment records do not reflect treatment or complaints associated with a psychiatric disorder.  Post-service treatment records confirm diagnoses of PTSD, depression, anxiety, and a mood disorder.  Service in Vietnam has been confirmed.

The Veteran attributes his PTSD to numerous in-service stressors including: (1) experiencing ambushes, (2) discovering a service member after he had committed suicide,  (3) witnessing a GI at a rifle range shoot himself, (4) being on base while it was attacked by mortars, (5) watching a plane take off base when there was a sudden puff of smoke from the rear of the plane, the rear ramp flew open and little packages started to fall from the rear of the plane, he later found out these were orphan babies (6) having to dig a deep hole with a bulldozer and bury the dead in a hole following a mortar attack (7) being attacked when a fuel tanker convoy stalled, he witnessed an MP V-100 hit by an RPG roll over and kill the driver and wound the TC,  (8) killing "two zappers" about to blow the NCO club which was full at the time,  (9) a convoy he was in was hit, (10) killing a child who was about to throw a grenade (10) witnessing a prostitute slit a newborn baby's throat and then pouring gas on herself and the baby and setting fire to herself (11) running over a dead VC body in revenge for the death of a MSgt who had been killed.  See Statements in Support of Claim submitted March 2009; August 2011.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  

This regulatory change pertains to his alleged stressors related to (1) experiencing ambushes, (2) being on base while it was attacked by mortars, (3) being attacked when a fuel tanker convoy stalled, he witnessed an MP V-100 hit by an RPG roll over and kill the driver and wound the TC (4) killing "two zappers" about to blow the NCO club which was full at the time (5) convoy he was in was hit, (6) killing a child who was about to throw a grenade (6) running over a dead VC body in revenge for the death of a Major Sergeant who had been killed and killing VC.  

With respect to the Veteran's assertion that there was an attack at AnKhe between May 10, 1969 and June 10, 1969, the AMC should attempt to corroborate this incident by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.  

With respect to his other stressors, insufficient evidence has been provided to verify these events occurred. 

The Board parenthetically notes a June 2002 VA treatment record which noted that the Veteran had depression secondary to chronic pain.  It is unclear whether this is related to his currently service-connected disabilities, or non-service connected disorders. 

The Board finds that the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine whether his acquired psychiatric disorder is related to any incident of service. 

Scars for Right Foot, Right Wrist, Left Wrist and Left Elbow-  The Veteran essentially asserts that due to trauma from operating heavy equipment, he has had to undergo surgeries which have resulted in numerous scars on his toes and hands/wrist.  As the Veteran's claims for service connection for his toes and hands are being remanded, the Board finds these issues are inextricably intertwined.  Moreover, the Board notes that a May 1974 service treatment record noted blisters on the instep of the Veteran's right foot.  With respect to his left elbow claim, the Board notes that a May 1975 service treatment note reflected a diagnosis of an abrasion of the left elbow.  As the Veteran's feet, toes, hands and left elbow are being remanded for VA examinations and opinions, the Board finds that the VA examiners should additionally address the Veteran's scars at that time. 

Service Connection for a Chest Disorder and an Aortic Aneurysm-  The Veteran asserts that he suffers from a chest disorder and an aortic aneurysm, secondary to an in-service car accident and/or operating heavy machinery in service.  The Board notes that the Veteran received a Letter of Commendation dated in April 1975 from the Commanding Colonel of the Medical Corps for his cool, level-headed action at the scene of an accident on April 3, 1975.  The Veteran testified that after responding to an accident, the ambulance he was riding in was hit head-on by a drunk driver.  See April 2010 DRO Hearing T. at 28.  Although this accident has not been confirmed, given the Letter of Commendation and the Veteran's consistent allegations the Board will presume that this accident occurred for purposes of soliciting a medical opinion.  

The Board additionally notes an August 1987 Line of Duty Determination which reflected that the Veteran was suffering from mild to moderate chest pain.  Current treatment records reflect treatment for chest pain and an aortic aneurysm. 

Based on his consistent statements of an in-service injury and current allegations of continuity of symptomatology, the Board finds that a remand for a VA examination and opinion, of the claim of service connection for a chest disorder and aortic aneurysm, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Service Connection for Chronic Pain Syndrome -  The Veteran is seeking service connection for chronic pain syndrome, to include as secondary to his service-connected disabilities. 

The Veteran is currently service-connected for status post right knee replacement, with well healed scar, degenerative changes, status post, partial medial meniscectomy, right knee, tinnitus, chondromalacia patella, left knee with mild degenerative changes, and hearing loss.  Numerous records reflect a diagnosis of "chronic pain syndrome." 

The Board observes that in addition to the service-connected disabilities that are productive of pain, pain is a manifestation of many of the Veteran's currently nonservice-connected disabilities. 

Because the record contains a definitive diagnosis of chronic pain syndrome and because pain is a factor in some of the Veteran's service-connected disabilities, the Board will ask that an examination be scheduled to determine whether the Veteran suffers from a separate and distinct disability, to include chronic pain syndrome, or whether his pain symptomatology is merely a manifestation of his already service-connected disabilities.  See McLendon. 

Chronic Fatigue Syndrome- With respect to his claim for chronic fatigue syndrome, the Veteran is deemed competent to provide lay testimony as to experiencing fatigue.  The question as to whether his fatigue amounts to a diagnosis of chronic fatigue syndrome can only be answered by a medical professional.  Moreover, the Board observes that the Veteran appear to relate hi chronic fatigue to the medications he takes for his chronic pain syndrome.  See Social Security Administration Disability Report, page 7.  Such raises the potential for a secondary service connection claim, if service connection for chronic pain syndrome were to be established.  A VA examination is warranted.  

Residuals of a Right Ear Injury-  The Veteran is currently receiving disability benefits for his service-connected bilateral hearing loss and tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Codes (DCs) 6200 and 6260.  The Veteran essentially asserts that he suffers from additional injury in his right ear due to a service acoustic trauma.  The Veteran testified at his April 2010 Decision Review Officer (DRO) hearing that in 1983 it was discovered that he had suffered a stapes fracture.  He indicated that it gives him a headache and causes the bones in his ear to vibrate, causing him to feel sick.  See DRO Hearing Transcript at 26-27.

Service treatment records reflect that in March and April 1976 the Veteran was treated for problems associated with otitis media of the right ear.  In July 1976 the Veteran was treated for complaints of chronic right ear pain.  The Veteran's January 1977 separation examination reflects that the Veteran suffered from bilateral hearing loss.  The Veteran's MOS was a grader operator.  The Veteran has subsequently been awarded service connection for bilateral hearing loss and tinnitus due to in-service acoustic trauma.  

As previously mentioned, a February 1984 VA treatment record reflects that the Veteran underwent a right middle ear exploration.  He was diagnosed with a primary diagnosis of partially healed stapes fracture and conductive hearing loss.  The treatment record reflects that the Veteran's history is suggestive of acoustic trauma, secondary to loud shell explosions during Vietnam service.  A July 1995 VA examination reflected a disrupted ossicular chain in the right ear from an explosion in 1977.  A conductive hearing loss was also noted in the right ear.  A May 1996 VA examiner noted that the Veteran had a clinical history of a fracture of the stapes secondary to acute acoustic trauma with secondary scarring and chronic middle ear changes resulting from that.  He noted that these problems were secondary to his original injury in the ear with severe acoustic trauma.  The Veteran's hearing was most recently evaluated in a July 2008 VA examination.

The Court has held that separate ratings may be for assignment where a veteran has separate and distinct manifestations attributable to the same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  It is unclear from the current evidence whether the Veteran suffers from a current right ear disability separate and distinct from his right ear hearing loss or tinnitus.  Further, it is unclear if the ossicular chain problems in his right ear cause any current chronic disorder.  An additional VA examination is necessary.


Peripheral Neuropathy-  A December 2005 VA treatment record reflects that the Veteran is diagnosed with right-sided lumbar radiculopathy.  A November 1995 examination completed in conjunction with Social Security Disability benefits reflects a diagnosis of peripheral neuropathy of the fingertips and a postperoneal nerve injury of the right great toe.  With respect to his service connection claim for peripheral neuropathy, the Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the Veteran is diagnosed with neurological symptomatology associated with his back, toes, and hands, and issues pertaining to his back, toes, and hands are being remanded for further development, the Board finds his peripheral neuropathy claim to be inextricably intertwined with the development related to the Veteran's claims for entitlement to service connection for back, hand, and toe disorders. 

Left Elbow Disorder-  With respect to the Veteran's left elbow disorder, service treatment records from his first period of active duty service reflect that he was treated in June 1975, for a left elbow abrasion following a motorcycle accident.  A medical examination in May 1976 reflected a normal clinical evaluation of his upper extremities. 

During the Veteran's third period of active duty service he was treated in May 1988 for a fracture of the left elbow.  Another May 1988 treatment record noted that the Veteran had been struck with a baseball on the lateral aspect of the left elbow, three weeks prior.  It was noted that symptoms of pain and range of motion had worsened.  June 1988 treatment records noted continuing treatment for his left elbow.  A July 1988 treatment record noted a diagnosis of chronic left elbow pain.  The Veteran contends that his left elbow has continued to bother him since service.  See DRO Hearing T. at 17.  Current VA treatment records reflect complaints of left elbow pain.  The Veteran underwent a left cubital tunnel release to release a nerve entrapped at the elbow in December 1999.  

Based on documentation of left elbow problems in service and current treatment for continuing symptomatology, the Board finds that a remand of the claim of service connection for a left elbow disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Manlincon Earlier Effective Date Service Connection Bilateral Hearing Loss and Tinnitus-  A January 2011 rating decision denied entitlement to an earlier effective date for service connection for bilateral hearing loss and for tinnitus.  The Board finds that a communication received in August 2011 is a notice of disagreement as to the January 2011 rating decision.  See 38 C.F.R. § 20.201.  

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU-  The Board finds that further development is necessary prior to adjudicating this claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for his status post right knee replacement with well healed scar (60 percent), degenerative changes, status post, partial medial meniscectomy, tinnitus (10 percent), chondromalacia patella, left knee with mild degenerative changes (10 percent), and hearing loss (0 percent).  As such, the Veteran has a combined rating of 70 percent.  Moreover, his right knee is rated more than 40 percent.  The Veteran thus meets the requirements for one 40 percent disability under 38 C.F.R. § 4.16.

Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Corrective VCAA Notice-  A review of the claims files reveals inadequate VCAA notice has been sent with respect to the Veteran's claims for an increased rating for his left knee disability and right knee scar.  Moreover, service connection claims for his feet, toes, ankles, hips, back, hand, shoulders, hypertension, and acquired psychiatric disorder have additionally been inadequately addressed.  On Remand, corrective VCAA notice should be sent with respect to all issues. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice with respect to his increased rating claims for his left knee disability and right knee scar.  Corrective notice should additionally be sent pertaining to his service connection claims for his feet, toes, ankles, hips, back, hand, shoulders, hypertension, and acquired psychiatric disorder.  

The corrective VCAA notice should additionally include an explanation as to the information or evidence needed to establish a disability rating and an effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for an examination to determine the current nature and extent of his left knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's left knee disability should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should additionally address whether the Veteran has recurrent subluxation or lateral instability of the knee.  If so, the VA examiner is directed to offer an opinion on whether the instability is slight, moderate, or severe in nature.  The examiner should indicate if the Veteran suffers from ankylosis of the knee.

The examiner should also comment on whether the Veteran's service connected left knee disability has resulted in the loss of use of the lower left extremity.  If loss of use of the lower extremity is found, the examiner should comment on the extent to which assistive devices are required.

3.  The Veteran should be afforded an examination to assess his right knee scars.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on the examination should be noted in the report of the evaluation.  

Also, the examiner should discuss the size of the Veteran's right knee scar, its depth (superficial vs. deep), and its stability.  The rating criteria specifies that a deep scar is one associated with underlying soft tissue damage, while a superficial scar is one not associated with underlying soft tissue damage.  All symptoms and limitations caused by his right knee scar should be discussed.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of any disorder of the feet, toes, ankles, hips, back, hands (wrists), shoulders, or left elbow.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  The examiner should additionally discuss in detail any scars of the right foot, right wrist, left elbow, and left wrist.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disorder, or disorder that has manifested during the appeal period, of the foot, toes, ankles, hips, back, hand (wrists), left elbow, or shoulder, to include arthritis, had its onset during the Veteran's active service or is otherwise causally related to his service, to include the operation of heavy equipment.  

With regard to the left elbow, the examiner should discuss the service treatment record documenting treatment for a left elbow disorder and the Veteran's assertions that he has suffered from a left elbow disorder since service. 

For purposes of this opinion, the VA examiner is to presume that the Veteran sustained trauma to his feet, toes, ankles, hips, back, hands (wrists), left elbow and shoulders, back as a result of operating heavy machinery during his active service.    

The examiner should additionally provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's scars of the right toes, right hand, left elbow,  and/or left hand (to include the wrists) had their onset during the Veteran's active service or are otherwise causally related to service.

The examiner is additionally asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder had its onset during the Veteran's active service or is otherwise causally related to an alleged "botched spinal tap" in basic training.   

The VA examiner is additionally asked to determine if the Veteran suffers from peripheral neuropathy.  If the Veteran suffers from peripheral neuropathy, the VA examiner is additionally asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current peripheral neuropathy disorder had its onset during the Veteran's active service or is otherwise causally related to service.   

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6.  The RO should also schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.  The examiner must discuss the relevance, if any, of the Veteran's in-service blood pressure readings of 128/90 and 132/90, which were taken shortly before his service discharge.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

7.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a formal finding as to whether or not the Veteran is in receipt of the Purple Heart.  Associate all requests and records received with the claims file.  If it is confirmed that the Veteran is not in receipt of the Purple Heart, development listed in paragraph 8 should be completed. 

8.  The AMC should attempt to corroborate the stressor that there was an attack at AnKhe between May 10, 1969 and June 10, 1969.  

9.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  
		
The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service, or is caused or aggravated by the Veteran's service-connected disabilities.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements; 2) medical records; and 3) lay statements of record.  

10.  Schedule the Veteran for an examination to determine the nature and etiology of any chest and aortic aneurysm disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current chest disorder, or one that the Veteran has suffered from during the pendency of the appeal, had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service car accident  and/or the operation of heavy machinery.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current aortic aneurysm, or one that the Veteran has suffered from during the pendency of the appeal, had its onset during the Veteran's active service or is otherwise causally related to his service, to include an in-service car accident  and/or the operation of heavy machinery.  

For purposes of these opinions, the VA examiner is to presume that the Veteran was injured in service, when an ambulance he was in was hit head-on by a drunk driver.  It is confirmed that the Veteran operated heavy machinery in service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

11.  Afford the Veteran a VA examination as necessary to determine the nature and etiology of his complaints of chronic pain and fatigue.  The claims folder and a copy of this Remand should be made available to the examiner.  The examiner should obtain history from the Veteran, review the entire claims file, and should indicate, in the examination report, that such review was performed. Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.

The examiner should address the following questions: 

(i).  Does evidence support a diagnosis of a chronic pain syndrome?  In other words, does the Veteran suffer from a separate and distinct disability that in manifested by chronic pain or is the chronic pain experienced by the Veteran just a component of his service-connected disabilities?

(ii).  If a chronic pain syndrome is present, is at least likely as not that the disorder had its onset in service, is related to service, or is caused or aggravated by his service connected disabilities.  The examiner must comment on the Veteran's lay statements as to onset of and history of pain. 

(iii).  Does the Veteran manifest a chronic fatigue syndrome? 


(iv).  For any chronic fatigue syndrome diagnosed, the examiner should express an opinion as to whether such disorder was at least as likely as not (a 50 percent probability or greater) caused or aggravated by the medications used to treat his chronic pain syndrome, or is otherwise at least as likely as not (a 50 percent probability or greater) related to any incident of active service.

The rationale for the opinions expressed should be provided.  If the requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required.

12.  The RO should also schedule the Veteran for an appropriate VA examination(s) in order to fully assess all residuals of his residuals of acoustic trauma in his right ear, separate and distinct from his already service-connected hearing loss and tinnitus. 

The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  

All indicated tests and special studies should be done.  If additional impairment of the right ear is found, separate from the Veteran's already service-connected hearing loss and tinnitus, the examiner should determine if it is at least as likely as not (a 50 percent probability or greater) attributable to the Veteran's conceded acoustic trauma. 

The VA examiner should additionally discuss whether the Veteran has any current residuals of his ossicular chain fracture.  If so, the examiner should determine if it is at least as likely as not (a 50 percent probability or greater) attributable to the Veteran's conceded acoustic trauma. 

A complete rationale for all opinions expressed should be provided.  If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated.

13.  Following the development set forth above, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

14.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

15.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an effective date earlier than December 12, 1983, for the grant of service connection for bilateral hearing loss and entitlement to an effective date earlier than January 31, 1995, for the grant of service connection for tinnitus must be issued.  

The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


